Schultheis, J.
(dissenting) — I agree with the majority opinion that the former Uniform Child Custody Jurisdiction Act (UCCJA), chapter 26.27 RCW, and the Parental Kidnapping Prevention Act of 1980 (PKPA), 28 U.S.C. § 1738A, apply to custody and visitation orders entered by tribal courts. However, I find that the Southern Ute Indian tribal court lost subject matter jurisdiction over the visitation dispute between these parties. Accordingly, I respectfully dissent.
*780As the majority recognizes, the superior courts of this state may modify another state’s custody decree if the foreign court that rendered the decree no longer meets jurisdictional prerequisites and the Washington court has jurisdiction. Former RCW 26.27.140 (1979). The court that renders a custody decree normally retains continuing jurisdiction to modify the decree. In re Marriage of Greenlaw, 123 Wn.2d 593, 600-01, 869 P.2d 1024 (1994) (citing UCCJA § 14 cmt., 9 U.L.A. 292 (pt. 1) (1988)). “ ‘If, however, all the persons involved have moved away or the contact with the state has otherwise become slight, modification jurisdiction would shift elsewhere.’ ” Id. at 601 (emphasis omitted) (quoting UCCJA § 14 cmt., 9 U.L.A. 292 (pt. 1) (1988)).
Here, Washington assumed jurisdiction under former RCW 26.27.030(l)(a) (1979) as Benjamin’s home state. Although Mr. E. continued to reside on the reservation, Benjamin had not visited the reservation since he left with his mother several years earlier. The record indicates that Benjamin occasionally spoke to his father on the telephone, but these brief conversations did not elevate his contact with the Tribe to anything more than slight. As the superior court noted, all evidence regarding Benjamin’s home life, schooling, parental care, and general welfare was present in Washington.
Overall, the record supports the trial court’s conclusion that Benjamin no longer had more than slight contact with the Southern Ute Indian Tribe. Consequently, I agree with the superior court that the tribal court did not have continuing modification jurisdiction. Because I find that Washington assumed jurisdiction as Benjamin’s home state, I would affirm the superior court’s modified parenting plan.